By the Court, Crockett, J.:
At the trial in the Court below, the defendants moved, on the face of the complaint, to dismiss the action for want of jurisdiction. But the motion was properly denied. The complaint in ejectment was in the usual form, and was complete in itself. That portion of it contained no reference to the proceedings in bankruptcy; and under its averments, the plaintiff might have put in evidence a title and right of possession, having no relation whatever to the bankruptcy proceedings. If it be admitted that the Court had no jurisdiction to grant the injunction on the grounds set forth as the foundation for equitable relief, that may have afforded a sufficient reason for denying the application, but would not have justified a dismissal of the action at law, which, on its face, did not purport to have any connection whatever with the proceedings in bankruptcy.
Nor is there any force in the suggestion that the plaintiff was not entitled to recover in the action at law, because it appeared on the face of that portion of the complaint which was addressed to the equity side of the Court, that the plaintiff had already recovered a judgment of restitution against the bankrupt. The evidence is not before us; and it may be that the plaintiff recovered on a title or right of possession wholly foreign to the proceedings in bankruptcy.
We see no error in the record.
Judgment affirmed; remittitur forthwith.